[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S MOTIONSFOR CONTEMPT CODED NO. 115 AND NO. 116
Pendente lite orders were entered in this case on June 17, 1997. Under those orders the defendant was to pay support in the amount of $111 per week for the minor child. He was also ordered CT Page 10496 to make the mortgage payments, as well as to pay the taxes and homeowner's insurance on the family home on a timely basis. As of August 14, 1997, he was in arrears in the amount of $1221 on the support payments. He was also in arrears on the mortgage payment in the amount of $999 as of August 14, 1997. He was also ordered under the pendente lite orders to pay one-half of the unreimbursed medical and dental expenses for the minor child for which he is in arrears. The defendant owes one-half of the bill of Dr. Brandler. The total bill was $679 and the defendant's share is $339.50. In addition, there is a Danbury Radiology bill of $11.20 for which he owes one-half, as well as a bill to Dr. Mulloy of $22.60 for which he owes one-half, and a second bill to Dr. Mulloy of $69 for which he owes one-half, a bill to the Danbury Hospital of $131.19 for which he owes one-half, a bill to Danbury Office of Physician Services of $68 for which he owes one-half, and a bill to Dr. Federman of $15 for which he owes one-half. There is also a bill to Associated Oral and Maxillofacial Surgeons, P.C. for dental work in the total amount of $1280, and the defendant's share is $640. There is also a bill for the cleaning of the oil burner of $120 for which he owes one-half, a bill to the Miller Artesian Well of $140 for which he owes one-half, a bill for work on the sink and faucet for $114.84 for which he owes one-half, and a bill for toilet work of $154.70 for which he owes one-half. There is also a bill in the amount of $200 to install a new water filter system and the defendant's share of that bill is $100.
The burden of proving inability to comply with a court order rests upon the obligor. The defendant has failed to meet the burden of proving that he was unable to make the payments that were previously ordered. The court, therefore, finds that the defendant is in contempt of court. The court orders that he pay counsel fees to counsel for plaintiff in the amount of $500 by December 1, 1997.
Axelrod, J.